Order, Supreme Court, Bronx County (Howard R. Silver, J.), entered May 19, 2010, which denied defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendants failed to establish prima facie that they neither created nor had actual or constructive notice of the alleged hazardous condition (see Giuffrida v Metro N. Commuter R.R. Co., 279 AD2d 403, 404 [2001]). While the superintendent asserted that he inspected the premises periodically, he failed to provide a time for the last inspection preceding plaintiff’s fall (see Porco v Marshalls Dept. Stores, 30 AD3d 284 [2006]). Concur—Tom, J.P., Mazzarelli, Acosta, Renwick and Freedman, JJ.